Citation Nr: 1759172	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  16-05 898	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's April 19, 2013 decision which adjudicated a claim for an increased rating for service-connected cardiac disability during the period prior to April 17, 2010.

(The issue of entitlement to an increased rating for paroxysmal supraventricular tachycardia from April 17, 2010, is the subject of a separate decision by the Board.)


APPEARANCE AT ORAL ARGUMENT

The Moving Party


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The moving party served on active duty from January 1981 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's January 2016 motion alleging CUE in an April 19, 2013 Board decision.

The moving party presented argument concerning his CUE motion before the undersigned Veterans Law Judge (VLJ) at a May 2016 hearing in Washington, DC.  A transcript of the hearing is associated with his file.

Lastly, the Board notes that the moving party has alluded to CUE in various Board decisions that have addressed the rating of his service-connected cardiac disability.  As indicated by a February 2015 letter from the Board, the only CUE motion that has been acknowledged and docketed at the present time is in reference to the Board's April 19, 2013 decision.  If the moving party wishes to submit a motion alleging CUE in any other Board decision, he is advised that any such motion must comply with the requirements set forth in 38 C.F.R. § 20.1404(b), as detailed below.


FINDINGS OF FACT

1.  On April 19, 2013, the Board issued a decision in which it adjudicated a claim for an increased rating for service-connected cardiac disability during the period prior to April 17, 2010.

2.  The April 19, 2013 Board decision which adjudicated a claim for an increased rating for service-connected cardiac disability during the period prior to April 17, 2010 considered the correct law and evidence as they then existed and was not the product of an undebatable error.


CONCLUSION OF LAW

CUE in the Board's April 19, 2013 decision that adjudicated a claim for an increased rating for service-connected cardiac disability during the period prior to April 17, 2010 has not been demonstrated.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403 (b) (2016).

The Board notes that, at the beginning of the hearing, the issue was erroneously characterized as whether there was CUE in the Board's September 2015 decision remanding the claim for an initial rating higher than 10 percent for supraventricular tachycardia.  Board Hearing Transcript, at 2.  Immediately following this statement, the undersigned indicated that the underlying claim and how it had come before the Board would also be discussed, after which the Veteran elaborated on his arguments as discussed below.  The Board therefore finds the error was not prejudicial, as the Veteran was afforded an opportunity to make his arguments regarding the claimed flaws in the Board's April 19, 2013 decision.  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2014) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 556 U.S. 396 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).

The Board hearing transcript, including the broad statement of the areas to be covered, reflects that the Veteran had an opportunity to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A motion requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  In this case, the moving party's motion for review or revision was received by the Board in January 2016.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).  CUE motions must also clearly and specifically set forth the alleged error.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In his January 2016 motion, the moving party argued that there was CUE in the Board's April 19, 2013 decision which adjudicated a claim for an increased rating for service-connected cardiac disability during the period prior to April 17, 2010.  In pertinent part, the April 2013 decision: (1) denied entitlement to a rating in excess of 10 percent for paroxysmal supraventricular tachycardia (previously characterized as paroxysmal atrial fibrillation) during the period from January 22, 1998 to April 16, 2009; (2) granted a 30 percent rating for paroxysmal supraventricular tachycardia during the period from April 17, 2009 to April 16, 2010; and (3) denied entitlement to a compensable rating for organic heart disease with mitral valve prolapse.   The moving party presented several arguments in his January 2016 motion as to why the findings of the Board pertaining to the symptoms and severity of his service-connected cardiac disability were erroneous.   Hence, he complied with the procedural requirements of 38 C.F.R. § 20.1404(a) and the specificity requirements of 38 C.F.R. § 20.1404(b).

At the time of the April 2013 Board decision, VA regulations provided ratings for various cardiac disabilities pursuant to 38 C.F.R. § 4.104.  These disabilities included valvular heart disease (including rheumatic heart disease), endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease, myocardial infarction, hypertensive heart disease, hyperthyroid heart disease, supraventricular arrhythmias, ventricular arrhythmias (sustained), atrioventricular block, heart valve replacement (prosthesis), coronary bypass surgery, implantable cardiac pacemakers, cardiac transplantation, and cardiomyopathy.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020 (2013).

In his January 2016 motion, the moving party first cites to the Board's April 2013 finding that although service connection for organic heart disease with mitral valve prolapse was protected, the moving party was not currently diagnosed as having that disability and that, in the absence of such disability, there were no signs and symptoms upon which to provide a compensable rating for the disability.  He argues that this is CUE because there is evidence of such disability in his claims file and he points to various treatment records in support of his argument.  For instance, treatment records from the VA Medical Center in Lebanon, Pennsylvania (VAMC Lebanon) dated in August 1990 document findings of healed rheumatic valvulitis, mitral regurgitation, rheumatic heart disease, and probable rheumatic mitral valvulitis with a small mitral leak.  A 2003 ECG conducted at Cobb Hospital revealed left atrial enlargement.  Also, an April 2009 VA examination report indicates that an echocardiogram revealed mild left heart enlargement, mild aortic valve stenosis, trace mitral regurgitation, a mildly dilated left atrium, mild concentric left ventricular hypertrophy, and systolic murmur.  The moving party argues that a higher rating for organic heart disease with mitral valve prolapse was warranted under the appropriate criteria on the basis of these findings.

The Board referenced the April 2009 VA examination report in its April 2013 decision.  Although it did not make specific reference to the 1990 findings from VAMC Lebanon, the 2003 ECG conducted at Cobb Hospital, or the echocardiogram findings contained in the April 2009 VA examination report, the Board is not required to discuss each piece of evidence in the claims file.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007).  Nevertheless, even if it is assumed that the Board erred by not specifically discussing such evidence, any such error was not outcome determinative because the result would not have necessarily been manifestly different but for the error.  Specifically, the Board referenced cardiac testing in 1984 (including electrocardiograms and ECHO studies) and the findings/opinions of VA medical professionals dated in February 2001 and April 2012.  The Board explained that this evidence demonstrated that there was no abnormality of the mitral valve, that a repeat ECHO in 1998 was normal, that examination of the moving party revealed no heart murmur, that the 1984 ECHO was "overread," and that the moving party did not have any organic heart disease with mitral valve prolapse.  In light of such findings, the Board would not have necessarily concluded that the moving party had any compensable symptoms of organic heart disease with mitral valve prolapse during the relevant claim period.  

Overall, the moving party's argument is essentially a contention that the Board improperly weighed and evaluated the evidence in the claims file at the time of its April 2013 decision.  However, as noted above, any disagreement with how the Board evaluated the evidence (and how it concluded from the evidence that the moving party was not entitled to a compensable rating for organic heart disease with mitral valve prolapse) is inadequate to rise to the level of CUE. Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The moving party next cited the Board's April 2013 finding that there were no more than four episodes of supraventricular tachycardia (SVT) in any one-year period between January 1998 and April 17, 2009.  Specifically, the Board concluded that "the evidence demonstrates the [moving party] had documented episodes of SVT on September 29, 1998, October 29, 1998, November 5, 1998, and July 25, 1999." These episodes were listed in a May 2010 addendum to the April 2009 VA examination report.  The moving party argues that there were in fact five episodes of SVT on September 29, 1998, October 12, 1998, October 29, 1998, November 5, 1998, and July 25, 1999.  He argues that the October 12, 1998 episode of SVT is contained in records from Northside Cardiology and that the Board erroneously failed to consider this episode in its conclusion that there were no more than four episodes of SVT in any one-year period between January 1998 and April 17, 2009.

Supraventricular arrhythmias were rated as follows at the time of the April 2013 Board decision: a 10 percent rating was warranted for permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor; and a 30 percent rating was warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2013).

At the time of the Board's April 2013 decision, the claims file contained the report of a VA cardiac examination dated on September 29, 1998 (which was performed by Northside Cardiology), an addendum to the September 1998 examination report which reflects that an episode of SVT was recorded on October 12, 1998, treatment records from Northside Hospital and North Fulton Regional Hospital which document the episodes of SVT on October 29, 1998, November 5, 1998, and July 25, 1999, the report of the April 2009 VA examination, and the May 2010 addendum to the April 2009 examination report.  The Board made reference to all of this evidence earlier in its April 2013 decision, however it appears that the Board erroneously failed to reference the October 12, 1998 episode of SVT in its concluding paragraph which indicated that there were no more than four documented episodes of paroxysmal atrial fibrillation or other SVT during any one-year period prior to April 17, 2009.  Rather than listing the October 12, 1998 episode, the Board erroneously included the date of the September 1998 VA cardiac examination (September 29, 1998).

Regardless, the Board's error was not outcome determinative because the result would not have been manifestly different but for the error.  Specifically, there was no episode of atrial fibrillation or other SVT documented during the VA examination on September 29, 1998.  Rather, the October 12, 1998 SVT was recorded during testing that was conducted  following the September 1998 examination.  Hence, despite the Board's error, the evidence still reflected that there were no more than four documented episodes of paroxysmal atrial fibrillation or other SVT during any one-year period prior to April 17, 2009 and the moving party's argument that the Board improperly weighed and evaluated the evidence in the claims file is inadequate to establish CUE.  Simmons, 14 Vet. App. at 89; Luallen, 8 Vet. App. at 95.

The moving party next argues that the Board erred by finding that there was no evidence of atrial fibrillation or SVT on Holter monitor testing conducted in September and November 2004, that no episodes of SVT were observed during Holter monitoring in February and April 2007, and that his disability picture was contemplated by the rating schedule such that referral of his claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) was not warranted.  He explains that there was evidence of documented SVT on September 3, 2004, that there was evidence of frequent supraventricular ectopy beats and sinus tachycardia on November 1, 2004, that the April 2009 VA examination report referenced five episodes of SVT between 2006 and 2007, and that the pertinent rating criteria are not adequate to properly rate his disability.  He also noted that he was hospitalized in April 2008 and March 2010 for atrial fibrillation.  

The Board specifically referenced much of the evidence noted by the moving party in its April 2013 decision.  To the extent that any specific treatment record identified by the moving party was not discussed by the Board, it is again noted that the Board is not required to discuss each piece of evidence in the claims file.  See Newhouse, 497 F.3d at 1302.  Also, the Board's April 2013 decision includes a specific discussion as to whether extraschedular consideration was warranted for the Veteran's cardiac disability pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  The moving party has not claimed that there was any specific evidence missing from the claims file at the time of the Board's April 2013 decision, the inclusion of which would have resulted in a manifestly different outcome to which reasonable minds could not differ.  Again, his overall argument is essentially that the Board improperly weighed and evaluated the evidence in the claims file at the time of its April 2013 decision and improperly concluded from the evidence that there was no evidence of more than four episodes of paroxysmal atrial fibrillation or other SVT in any one-year period between January 1998 and April 17, 2009 and that his disability was adequately contemplated by the appropriate rating criteria.  The Board reiterates that this cannot be the basis for CUE.  Simmons, 14 Vet. App. at 89; Luallen, 8 Vet. App. at 95.

Moreover, the moving party argues that VA has never provided him with a take-home Holter monitor to record the frequency of his episodes of atrial fibrillation/SVT and that many of the VA examinations that have been conducted are inadequate.  To the extent that at-home Holter monitor testing, additional VA examinations, and further development of the evidence could have provided evidence in support of a higher rating for the moving party's service-connected cardiac disability, the failure to provide assistance with the development of a claim can never constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Finally, to the extent that the moving party has generally cited various statutory and regulatory provisions that he believes were not followed by the Board in its April 2013 decision, a nonspecific claim of error such as "failure to follow the regulations" or "failure to give due process," does not constitute CUE and it is not apparent in this case that the outcome would have been manifestly different had the Board specifically cited to the various regulatory provisions identified by the moving party.  See Fugo, 6 Vet. App. at 43-44.

The Board is sympathetic to the moving party's arguments and his belief that a higher rating is warranted for his service-connected cardiac disability.  As explained above, however, CUE is a very specific and rare kind of error and is generally not the avenue through which a higher rating can be secured.  The issue of entitlement to an increased rating for the moving party's service-connected cardiac disability during the period from April 17, 2010 will be the subject of a separate decision by the Board and will address whether a higher rating is warranted under the applicable rating criteria.

For the foregoing reasons, the moving party has not presented evidence of CUE in the Board's April 19, 2013 decision that adjudicated a claim for an increased rating for service-connected cardiac disability during the period prior to April 17, 2010. Therefore, the motion to reverse or revise that decision must be denied.

ORDER

The motion to reverse or revise the Board's April 19, 2013 decision which adjudicated a claim for an increased rating for service-connected cardiac disability during the period prior to April 17, 2010, on the grounds of CUE, is denied.




                       ____________________________________________
	Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



